UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4042


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE FREDERICK MCCLAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:09-cr-00029-BR-1)


Submitted:   July 22, 2011                 Decided:   August 16, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Waddell, THE WADDELL LAW FIRM, PLLC, Greenville, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George       Frederick     McClain    appeals     the    180-month

sentence imposed by the district court under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2006), following a

guilty plea to possession of a firearm by a convicted felon in

violation    of   18    U.S.C.    § 922(g)   (2006).    On    appeal,   McClain

challenges    the      district   court’s    finding   that   his   1965   North

Carolina conviction for breaking and entering, his 1989 North

Carolina conviction for felony sale of cocaine, and his 1990

conviction for felony possession with intent to sell and deliver

cocaine qualified as predicate offenses for purposes of imposing

the enhanced sentence under the ACCA.            For the reasons set forth

below, we affirm the district court’s judgment.

            Whether a prior conviction qualifies as a predicate

offense under § 924(e) is a question of statutory construction

that we review de novo.           United States v. Brandon, 247 F.3d 186,

188 (4th Cir. 2001).          Under the ACCA, a defendant is an armed

career criminal and subject to a fifteen-year mandatory minimum

sentence if he violates 18 U.S.C. § 922(g)(1), and has three

prior convictions for violent felonies or serious drug offenses,

committed on occasions different from one another.                   18 U.S.C.

§ 924(e)(1).      A serious drug offense is “an offense under State

law, involving manufacturing, distributing, or possessing with

intent to manufacture or distribute, a controlled substance (as

                                        2
defined    in       section        102   of    the          Controlled     Substances           Act   (21

U.S.C. 802)), for which a maximum term of imprisonment of ten

years     or        more      is    prescribed               by    law[.]”           18     U.S.C.      §

924(e)(2)(A)(ii).

               McClain argues that his two prior North Carolina drug

convictions         do     not     qualify         as       serious    drug    offenses         because

North Carolina no longer punishes those offenses by a maximum

term of imprisonment of ten years or more.                                    McClain’s argument

is   foreclosed          by   McNeill         v.    United         States,     131    S.    Ct.       2218

(2011), in which the Supreme Court held that a sentencing court

determines whether “an offense under State law is a serious drug

offense        by     consulting          the           maximum       term     of     imprisonment

applicable to a defendant’s previous drug offense at the time of

the defendant’s state conviction for that offense.”                                       Id. at 2224

(internal quotation marks omitted).                               McClain concedes that when

he was convicted of the drug offenses, the convictions carried

maximum        terms       of      imprisonment               of      at   least          ten    years.

Accordingly, we conclude that the district court properly found

that both of McClain’s drug convictions qualified as serious

drug offenses for purposes of the ACCA.

               McClain next argues that the district court erred in

finding that his 1965 North Carolina conviction for breaking and

entering was a violent felony because the statute under which he

was convicted does not meet the definition of generic burglary.

                                                        3
However,     we    have        held    that    a     conviction        for    breaking       and

entering     under     the       current       version     of     §    14-54,       which     is

indistinguishable from the 1965 version, qualifies as “generic

burglary,”    and     is       thus   a   predicate       violent      felony       under    the

ACCA.     United States v. Thompson, 421 F.3d 278, 284 (4th Cir.

2005) (following Taylor v. United States, 495 U.S. 575 (1990),

in   interpreting         § 924(e)).           Accordingly,           we     find    that    the

district court properly determined that McClain’s breaking and

entering conviction qualified as a violent felony.

             McClain       next       claims       that    his    civil        rights       were

restored for the 1965 breaking and entering conviction, and thus

that conviction could not be used as a predicate offense to

enhance    his    sentence.           Because      McClain      did    not     present      this

claim   to   the     district         court,    we    review     it    for     plain    error.

United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010); Fed.

R. Crim. P. 52(b).             To establish plain error, McClain must show

that an error occurred, that the error was plain, and that the

error affected his substantial rights.                           See United States v.

Olano, 507 U.S. 725, 732 (1993).                     If McClain makes this three-

part    showing,     we    will       reverse      only    if    the       error    “seriously

affect[s]     the     fairness,           integrity       or    public       reputation       of

judicial proceedings.”             Id. (internal quotation marks omitted).

             Under        18     U.S.C.        § 921(a)(20),           a      prior     felony

conviction cannot be considered a predicate ACCA offense if the

                                               4
person who was convicted has had his civil rights restored with

regard to that conviction.           While McClain may have had his civil

rights    restored       at   some    point       with       regard    to     the     1965

conviction, North Carolina amended its Felony Firearms Act, N.C.

Gen. Stat. § 14-415.1 (2009), in 1995 to “replace the five-year

temporary      handgun    disability       with       a    permanent    ban     on    the

possession of handguns and certain other firearms by ex-felons.”

United States v. Farrow, 364 F.3d 551, 554 (4th Cir. 2004).

Thus,    we   find   that     § 14-415.1        revoked       McClain’s       previously

restored right to possess a firearm, and operated to reinstate

the    1965   conviction      for    use   as     a       predicate    ACCA    offense.

McClain’s reliance on Britt v. State, 681 S.E.2d 320 (2009) is

misplaced, as it involve an as-applied challenge to § 14-415.1,

and the facts of that case are manifestly distinguishable                            Thus,

we conclude that the district court did not commit plain error

in finding that McClain’s 1965 offense qualified as a predicate

ACCA offense.

              Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral   argument       because       the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED



                                           5